Broyles, C. J.
In the recorder’s court of the City of Atlanta the presiding judge exercises the functions of both judge and jury, and whenever his judgment in a case is authorized by cmy evidence it will not be reversed by the higher courts, unless some error of law appears to have been committed upon the trial. In the instant case the evidence, while in acute conflict, authorized the conviction of the accused by the recorder, no error appears to have been committed upon the trial, and the judge of the superior court properly overruled the certiorari.

Judgment affirmed.


Luke and Bloodioorih, JJ., concur.